DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(i) tool diameter correction amount calculator (claim 1, line 7)
(ii) processing trace calculator (claim 1, line 15)
(iii) driving controller (claim 1, line 20)
(iv) processing unit (claim 1, line 24)
(v) tool trace controller (claim 1, line 27)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitation
(i) tool diameter correction amount calculator (claim 1, line 7)
(ii) processing trace calculator (claim 1, line 15)
(iii) driving controller (claim 1, line 20)
(iv) processing unit (claim 1, line 24)
(v) tool trace controller (claim 1, line 27) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) tool diameter correction amount calculator (claim 1, line 7):  Fig 1, tool diameter correction amount calculator 201, 0036, 0038, of US 2020/0398380
(ii) processing trace calculator (claim 1, line 15):  Fig 1, processing trace calculator 202, 0036, 0043-0045
(iii) driving controller (claim 1, line 20):  Fig 1, driving controller 203, 0036, 0046, 0047
(iv) processing unit (claim 1, line 24):  Fig 1, processing unit 104, 0023
(v) tool trace controller (claim 1, line 27):  Fig 1, tool trace controller 300, 0023
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibiki (WO2017199410).  An English machine translation of Hibiki (WO2017199410) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Hibiki teaches a cutting processing machine (title, laser cutting machine) comprising: a processing machine body (Fig 1, laser processing machine 1, Pg 3, last par) configured to perform cutting processing to a processing object (Fig 1, workpiece W); and an NC device configured to control (Fig 1, control device 40, Pg 4, par 1) the processing machine body; the NC device comprises: a tool diameter correction amount calculator (Fig 1, correction value calculation unit 45, Pg 5, Par 3) configured to generate tool diameter correction information for correcting a tool diameter of a cutting tool used for performing the cutting processing to the processing object (Pg 3, Par 3, program PG1 for calculating the tool radius correction values ΔX and ΔY) in accordance with a processing program and a processing condition set based on product shape information indicating a size and a shape of a final processed product obtained (Pg 3, Par 2, inputting information on each part PT in the workpiece W, a program PG for processing, and processing conditions) by performing the cutting processing to the processing object; a processing trace calculator configured to generate a tool diameter correction control signal including a cutting processing correction condition based on the processing program, the processing condition, and the tool diameter correction information (Pg 7, Par 8, on the basis of the coordinates X1, X2, Y1, Y2 of the traveling route K1 which is the machining position information and the coordinates Y3, Y4, X3, X4 as the cut face position information, the control device 40 sets the tool diameter And calculates correction values ΔX and ΔY); and a driving controller (relative moving unit 30 in connection with control device 40, Pg 4, Par 4) configured to generate a drive control signal for controlling the processing machine body based on the tool diameter correction control signal (Pg 8, Par 5); the processing machine body comprises: a processing unit (Fig 1, control unit 44, Pg 5, Par 3) configured to perform the cutting processing to the processing object by changing a position relative to the processing object; and a tool trace controller (control device 40) configured to control a tool trace that corresponds to the cutting tool and includes a noncircular shape (Figs 2, 4, 5, non-circular cutting path) based on the drive control signal; in a case where the processing condition includes cutting tool change information set with a change of the tool trace during the cutting processing (Pg 8, Pars 3, 4) and set such that a control center point for controlling the tool trace is fixed relative to a surface to be processed of the final processed product at a time of changing the tool trace (contact detection unit 50, Pg 4, Par 7); the tool diameter correction amount calculator recognizes a plurality of tool traces included in the cutting tool change information and generates the tool diameter correction information that includes the plurality of tool traces (Pg 7, Par 8, correction values ΔX and ΔY), positions formed with a surface to be processed that are switch reference positions of the plurality of tool traces, each control center point of the plurality of tool traces, and tool diameter correction values corresponding to a distance from the control center point to each position formed with the surface to be processed (Pg 7, Pars 3-7, X1, X2, Y1, Y2, Y3’, Y4’, X3’, X4’); the processing trace calculator generates the tool diameter correction control signal for switching the plurality of tool traces (Pg 7, Par 8, correction values ΔX and ΔY); and the processing machine body, based on the tool diameter correction control signal, fixes the control center point, causes the positions formed with the surface to be processed to be matched, and switches the tool trace such that the tool diameter correction values have the same value (Pg 8, Pars 4-6).
With respect to the limitations of claim 3, Hibiki teaches a cutting processing method (title, laser cutting machine) comprising: generating tool diameter correction information for correcting a tool diameter (Fig 1, correction value calculation unit 45, Pg 5, Par 3) of a cutting tool used for performing cutting processing to a processing object (Fig 1, workpiece W) in accordance with a processing program and a processing condition set based on product shape information indicating a size and a shape of a final processed product obtained by performing the cutting processing to the processing object (Pg 3, Par 2, inputting information on each part PT in the workpiece W, a program PG for processing, and processing conditions); generating a tool diameter correction control signal based on the processing program, the processing condition, and the tool diameter correction information (Pg 7, Par 8, on the basis of the coordinates X1, X2, Y1, Y2 of the traveling route K1 which is the machining position information and the coordinates Y3, Y4, X3, X4 as the cut face position information, the control device 40 sets the tool diameter And calculates correction values ΔX and ΔY); generating a drive control signal (relative moving unit 30 in connection with control device 40, Pg 4, Par 4) based on the tool diameter correction control signal (Pg 8, Par 5); in a case where the processing condition includes cutting tool change information set with a change of a tool trace that corresponds to the cutting tool (Pg 8, Pars 3, 4) and includes a noncircular shape (Figs 2, 4, 5, non-circular cutting path) during the cutting processing and set such that a control center point for controlling the tool trace is fixed relative to a surface to be processed of the final processed product at a time of changing the tool trace (contact detection unit 50, Pg 4, Par 7); recognizing a plurality of tool traces included in the cutting tool change information (Pg 7, Par 8, correction values ΔX and ΔY); generating the tool diameter correction information that includes the plurality of tool traces, positions formed with a surface to be processed that are switch reference positions of the plurality of tool traces, each control center point of the plurality of tool traces, and tool diameter correction values corresponding to a distance from the control center point to each position formed with the surface to be processed (Pg 7, Pars 3-7, X1, X2, Y1, Y2, Y3’, Y4’, X3’, X4’); generating the tool diameter correction control signal for switching the plurality of tool traces; and based on the tool diameter correction control signal, fixing the control center point, causing the positions formed with the surface to be processed to be matched, and switching the tool trace such that the tool diameter correction values have the same value (Pg 8, Pars 4-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being obvious over Hibiki (WO2017199410) as applied to claims 1 and 3, further in view of Hooper (US 2011/0298156).
With respect to the limitations of claims 2 and 4, Hibiki teaches the processing machine body is controlled by the NC device (control device 40) and further comprises a laser oscillator configured to generate a laser beam (Fig 1, laser light L, Pg 3, Pgh 4, inherently having laser oscillator); the processing unit (machining head 20) has a tip portion attached with a nozzle (tip 21, Pg 4, Pgh 3) with an opening through which the laser beam is emitted to irradiate the processing object therewith; and the tool trace controller (40, 44, 45) is housed in the processing unit (40) and controls the tool trace by causing the laser beam emitted through the opening to be oscillated; irradiating the processing object with a laser beam (laser light L); and controlling the tool trace by causing the laser beam to be oscillated (40, 44, 45).  Hibiki discloses the claimed invention except for the laser beam is oscillated in a noncircular oscillation pattern.  
However, Hopper discloses the laser beam is oscillated in a noncircular oscillation pattern (Fig 13, 0110, dithering the laser beam) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser processing machine and method of Hibiki having a laser beam with the laser beam is oscillated in a noncircular oscillation pattern of Hooper for the purpose of creating a wider cutting path (0110), thereby improving the overall cutting rate of the laser.  
Additionally, Hooper also discloses the laser machining device having a laser oscillator for generating a laser beam (0061, master oscillator) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser processing machine of Hibiki having a laser silent to a laser oscillator with the laser oscillator of Hooper for the purpose of providing a known laser oscillator source for generating a laser beam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/28/2021